

116 HR 4188 IH: Native American Language Vitalization Act
U.S. House of Representatives
2019-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4188IN THE HOUSE OF REPRESENTATIVESAugust 16, 2019Mr. Sablan (for himself, Ms. Schrier, Ms. Gabbard, and Mr. Case) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish the Native American Language Vitalization
			 and Training Program.
	
 1.Short titleThis Act may be cited as the Native American Language Vitalization Act. 2.Native American Language Vitalization and Training ProgramPart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by inserting after section 316 (20 U.S.C. 1059c) the following:
			
				316A.Native American Language Vitalization and Training Program
					(a)Establishment
 (1)In generalFrom the amount appropriated under subsection (d), the Secretary shall establish the Native American Language Vitalization and Training Program under which the Secretary shall award grants, on a competitive basis, to eligible institutions to promote the preservation, revitalization, relevancy, and use of Native American languages.
 (2)TermThe term of a grant under this section shall be not more than 5 years. (3)Application (A)Streamlined processIn carrying out the program under this section, the Secretary shall establish application requirements in such a manner as to simplify and streamline the process for the grant application under this section.
 (B)In generalTo be eligible to receive a grant under this subsection, an eligible institution shall submit to the Secretary an application at such time, in such manner, and in accordance with any other application requirements described in subparagraph (A), that the Secretary may prescribe, and including the following:
 (i)A description of the 5-year program of the eligible institution for meeting the needs of American Indians, Alaska Natives, Native Hawaiians, or Native American Pacific Islanders as appropriate, in the area served by the institution, and how such plan is consistent with the purposes described in paragraph (1).
								(ii)
 (I)An identification of the population to be served by the eligible institution; and (II)an identification of the status of Native American language understanding and use within that population and a description of the manner in which the program will help preserve and revitalize the relevant Native American language.
 (iii)A description of the services to be provided under the program, including the manner in which the services will be integrated with other appropriate activities.
 (iv)A description, to be prepared in consultation with the Secretary, of the performance measures to be used to assess the performance of the eligible institution in carrying out the program.
 (b)Use of fundsAn eligible institution may use a grant under this section to carry out activities consistent with the purposes described in subsection (a)(1), including—
 (1)curriculum development and academic instruction, including educational activities, programs, and partnerships relating to students in early childhood education programs through grade 12;
 (2)professional development for faculty at the eligible institution and in-service training programs for early childhood education programs through grade 12 instructors and administrators; and
 (3)innovative Native American language programs for students in early childhood education programs through grade 12, including language immersion programs.
						(c)Applicability of other provisions
						(1)Concurrent funding
 (A)Tribal College or UniversityAn eligible institution that is a Tribal College or University may receive a grant under this section and funds under section 316 concurrently.
 (B)Alaska Native-serving institution or Native Hawaiian-serving institutionAn eligible institution that is an Alaska Native-serving institution or Native Hawaiian-serving institution may receive a grant under this section and funds under section 317 concurrently.
 (C)Asian American and Native American Pacific Islander-serving institutionAn eligible institution that is an Asian American and Native American Pacific Islander-serving institution may receive a grant under this section and funds under section 320 concurrently.
 (2)ExemptionSections 312(b) and 313(d) shall not apply to an eligible institution that receives a grant under this section.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years.
 (e)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means—
 (A)a Tribal College or University, as defined in section 316; (B)an Alaska Native-serving institution, as defined in section 317;
 (C)a Native Hawaiian-serving institution, as defined in section 317; or (D)an Asian American and Native American Pacific Islander-serving institution, as defined in section 320, which is located in the Commonwealth of the Northern Mariana Islands, American Samoa, or Guam.
 (2)Native AmericanThe term Native American has the meaning given the term in section 371(c)(6).. 